Citation Nr: 1202120	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis and allergic rhinitis.

2.  Entitlement to service connection for fibrocystic breast disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to June 1995, and service in the Air National Guard from June 1995 to November 2008, with periods of active duty from July 1996 to February 1997, June 2001 to November 2001, and February 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for sinusitis and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fibrocystic breast disease had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for fibrocystic breast disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination with respect to the claim for service connection for fibrocystic breast disease, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran contends that she is entitled to service connection for fibrocystic breast disease as she was diagnosed with the condition during active service.

The service treatment records reflect complaints of a knot in the right breast in February 1995.  The diagnosis was of a probable cyst and a surgical consult was placed.  The subsequent surgical consult report reflects that examination revealed bilateral fibrocystic changes and a small nodule in the right breast.  The diagnosis was of a fibroadenoma.  

Post service, the Veteran underwent a VA examination in November 2006.  At that time, she relayed a history of finding a lump in her breast in 1995 while in service and that subsequent aspiration was negative.  Examination revealed fibrocystic changes in both breasts.  The diagnosis was of fibrocystic breast disease.  

Fibrocystic breast disease is a disability subject to service connection.  Typically it is rated under 38 C.F.R. § 4.116, Diagnostic Code 7628 as a benign neoplasm of the breast or under 38 C.F.R. § 4.118 as a skin disorder.  Given the above, although the examiner did not provide an opinion as to the onset or etiology of the Veteran's fibrocystic breast disease, the record clearly shows that the disease had its onset during active service.  Accordingly, service connection for fibrocystic breast disease is warranted.


ORDER

Service connection for fibrocystic breast disease is granted.

REMAND

With respect to the claim for sinusitis and allergic rhinitis, the Board finds that further development is needed.

The Veteran's service treatment records reflect sinus problems.  The July 1989 enlistment report of medical history reflects a history of sore throat episodes, but none for the past three years.  No specific complaints referable to sinusitis or rhinitis were noted or identified at that time.  Thereafter, a March 1992 treatment record reflects complaints of cold symptoms, including headache, rhinorrhea, and sore throat, and a diagnosis of an upper respiratory infection.  An August 1994 record reflects complaints of a sore throat and headache with persistent postnasal drip, and a diagnosis of sinusitis.  A September 1994 record showed the Veteran complained of nasal congestion, pressure, and drainage.  The examiner noted an assessment of sinusitis.  A separation examination was not completed.  

Treatment records from National Guard service continue to show sinus problems.  A June 1999 record reflects complaints of postnasal drip and a diagnosis of rhinitis.  An August 2001 record from a period of active duty reflects complaints of facial pressure, nasal congestion, and dry cough, and a diagnosis of allergic rhinitis.  Lastly, a March 2003 record from a period of active duty reflects complaints of a cough and sore throat, and diagnoses of allergic rhinitis.

Post service, the Veteran underwent a VA examination in November 2006 and was diagnosed with sinusitis.  However, the examiner did not provide an opinion as to the onset or etiology of the disorder.

In a July 2007 letter, a private physician indicated that the Veteran still suffers from sinusitis and seasonal allergic rhinitis.  

Given the above, the record indicates that the Veteran's current sinusitis may be etiologically related to symptoms noted in service.  The VA examiner, however, did not provide an opinion as to whether the disorder was incurred in active service.  As for the allergic rhinitis, although the disorder was not found during the November 2006 VA examination, the private physician indicated the episodic nature of the disorder and that the Veteran still suffers from it.  Thus, an opinion as to whether the allergic rhinitis was incurred in or aggravated by active service is needed.  In this regard, although the rhinitis was first noted after the Veteran's first period of active service, she was treated for it again during a period of active duty during National Guard service.  Accordingly, the RO should forward the Veteran's claims file to an appropriate VA examiner to obtain an opinion that addresses these points.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine the nature of the Veteran's sinusitis and allergic rhinitis, and to provide an opinion as to their possible relationship to service.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sinusitis and allergic rhinitis are etiologically related to in-service symptomatology (the Veteran served on periods of active duty from November 1989 to June 1995, July 1996 to February 1997, June 2001 to November 2001, and February 2003 to July 2003).  

(b) (i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sinusitis and allergic rhinitis underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up); if yes, (ii) is the increase in severity of the sinusitis and allergic rhinitis clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any applicable question without a resort to speculation, then he or she should provide a rationale for why an answer could not be provided.

2.  After completion of the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


